Citation Nr: 0935317	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 27, 2005, 
for a disability rating of 70 percent for PTSD.

3.  Entitlement to an effective date prior to June 27, 2005 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.


FINDINGS OF FACT

1.  A February 2, 2005 VA treatment note is an informal claim 
for both a disability rating in excess of 70 percent for PTSD 
and a TDIU.

2.  As of February 2, 2005, the Veteran's PTSD has 
approximated occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as some suicidal ideation, continuous depression affecting 
the ability to function effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and significant difficulty 
establishing and maintaining effective relationships.

3.  As of February 2, 2005, the Veteran has been unable to 
secure and follow a substantially gainful occupation by 
reason of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for an effective date of February 2, 2005 
for a disability rating of 70 percent for PTSD are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400(o)(1), 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an effective date of February 2, 2005 
for a TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400(o)(1), 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a disability rating in excess of 70 
percent for PTSD, an effective date prior to June 27, 2005, 
for a disability rating of 70 percent for PTSD, and an 
effective date prior to June 27, 2005 for a TDIU.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in August 2005 and March 2006.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice, the originating agency readjudicated 
the claims based upon all evidence of record before the case 
was returned to the Board.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records, Social 
Security Administration records, and lay statements submitted 
on the Veteran's behalf.  Moreover, the Veteran has been 
afforded appropriate QTC examinations in response to his 
claims.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Veteran's psychiatric disability is evaluated under 
Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, 
the following applies:

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.



TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Earlier Effective Date

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board also notes that once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen: (1) A 
report of examination or hospitalization by VA or uniformed 
services, where such report relates to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission; (2) 
Evidence from a private physician or layman, with the date of 
receipt of such evidence accepted when the evidence is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits; (3) When 
submitted by or on behalf of the veteran and entitlement is 
shown, date of receipt by VA of examination reports, clinical 
records, and transcripts of records will be accepted as the 
date of receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals.  38 C.F.R. § 3.157(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that in a September 23, 2004 
rating decision, the Veteran was awarded an increased 
disability rating of 50 percent for his service-connected 
PTSD, effective January 24, 2003, and was denied a TDIU.  The 
Veteran did not initiate an appeal of the decision.  

VA treatment records dated from September 2004 to July 2005 
indicate continuous treatment for PTSD.  They also indicate 
that the Veteran has attended group therapy sessions for 
Veterans with severe and chronic PTSD.

During this period, mental status examinations consistently 
revealed that the Veteran was neatly dressed and anxious, 
that he had a depressed mood, and that his thoughts were 
logical and goal-directed.  It was noted that he did not 
appear psychotic, expressed no suicidal or homicidal plans, 
although such thoughts were noted to be chronic and 
transitory, and that he had good insight, unimpaired 
judgment, and appropriate affect.  He was also noted to 
complain of having a severely depressed mood, intrusive 
thoughts, social isolation, paranoid thinking, 
hypervigilance, broken sleep, irritability, poor memory, poor 
concentration, and a decreased attention span.

A February 2, 2005 VA treatment note indicates that the 
Veteran reported that his paranoia and anxiety had worsened, 
and that his depression was also worse.  At the time, he 
denied lethal ideations or psychotic symptoms.

July 2005 VA treatment notes indicate that during a group 
therapy session the Veteran was involved in a verbal 
altercation with another group member that almost led to a 
physical fight, whereby the Veteran and the other group 
member had to be physically restrained.  In an individual 
therapy session following the incident, the Veteran was noted 
to have had an irritable mood but to be near tears at times.  
He was also noted to have had logical and goal-directed 
thoughts with no signs of psychosis, and no suicidal or 
homicidal plans.

The Veteran was afforded a QTC examination in August 2005.  
At the time of examination, the Veteran reported flashbacks, 
nightmares, an inability to talk about his trauma except with 
other veterans, an inability to get close to people, 
difficulty being intimate with his wife, having few friends, 
and being very isolated.  He also reported having 
irritability, insomnia, an exaggerated startle response, and 
hypervigilance.  He furthermore reported recently purchasing 
a gun and keeping it by his bed, and being irritable to the 
point where he would physically confront people when it was 
not called for.  The Veteran described panic symptoms related 
to PTSD, including panic attacks, suicidal thoughts without a 
plan, sadness, and some hopelessness and helplessness.  The 
Veteran denied symptoms consistent with mania, current 
lethality, or psychosis.  The Veteran was noted to be wearing 
military clothing and sunglasses.  However, it was noted that 
despite the intimidating appearance, he was soft spoken and 
kind, that his speech was normal in rate and tone, and that 
his thoughts were goal-directed, with the Veteran sometimes 
deferring to his wife for explanations.  There was no gross 
impairment in memory or cognition, he was fully alert and 
oriented, he denied any lethality or hallucinations, and his 
insight and judgment were fair.  The Veteran was given a 
global assessment of functioning (GAF) score of 55.

Lay statements were received from the Veteran's wife and 
daughter in September 2005.  The Veteran's wife's statement 
describes the Veteran as paranoid and withdrawn.  She stated 
that he liked to stay by himself, was mistrustful of people, 
would sometimes cry for no reason, and that his family and 
relatives hardly ever came around because they were afraid of 
what he might do if he became upset.  The Veteran's daughter 
stated that he and she were very distant, and that she hardly 
spoke to him and rarely saw him.

The Veteran was afforded another QTC examination in November 
2007.  At the time of examination, the Veteran reported 
problems sleeping, including night sweats and nightmares, and 
having flashbacks several times daily.  It was noted that he 
had an extensive history of being involved with fights, and 
that he had been involved in three physical fights over the 
past year.  The Veteran also reported being easily angered 
and often irritable, that he was easy startled by loud noises 
or rapid movements, and that he spent most of his time at 
home by himself watching television and performing chores 
around the house.  He reported not having worked since 1999, 
and that when he worked he was involved in physical and 
verbal fights with coworkers.  It was noted that the Veteran 
had no history of being suicidal or psychotic, and that he 
was distrustful of people but not clearly paranoid.  

On mental status examination, the Veteran was wearing a black 
beret, army fatigues, and black gloves.  He maintained eye 
contact behind his sunglasses.  Speech and thought processes 
were goal-directed, and the information he provided was 
considered to be truthful and reliable.  No psychomotor 
abnormalities were noted.  The Veteran was oriented in all 
spheres, memory function was good for three out of three 
objects at one and fifteen minutes, and no memory deficit 
could be elicited.  Mood and affect were initially angry and 
irritable, but gradually became more open.  The Veteran was 
noted not to be acutely suicidal, homicidal, psychotic, 
manic, hippomanic, obsessive, or compulsive.  His fund of 
knowledge, abstracting ability, mathematical calculating 
ability, insight, and judgment were all noted to be good.  

The examiner opined that the Veteran suffered from chronic 
PTSD to a severe degree.  The examiner furthermore opined 
that the Veteran was not capable of performing work at the 
time, and that he became irritable and angry with people 
around him, noting his history of physical fights.  It was 
noted that the Veteran became agitated, angry and depressed 
when he was stressed.  The examiner also opined that the 
Veteran did not represent an acute threat to himself or to 
anybody else at the time, and that he became completely 
unable to work in 1999, as this was the last year he worked.  
The Veteran was given a GAF score of 50.  It was noted that 
he had persistent avoidance of stimuli associated with the 
traumatic events, including restrictive range of affect, 
feelings of detachment from others, and markedly diminished 
participation in external activities.  It was also noted that 
the Veteran had persistent symptoms of increased arousal 
manifested by difficulty falling and remaining asleep, 
irritability, outbursts of anger, hypervigilance, and 
exaggerated startle response, and that these disturbances 
caused impairment in his social and occupational functioning.  

Increased Rating

After reviewing the record, the Board finds that the 
Veteran's PTSD does not approximate the criteria for a 
disability rating in excess of 70 percent.

Although the record reflects severe and chronic PTSD, which 
includes such symptomatology as irritability, outbursts of 
anger, hypervigilance, and exaggerated startle response, as 
well as social and occupational impairment, the Veteran's 
PTSD does not approximate the level of severity of a 100 
percent disability rating under DC 9411.  Thought processes 
have been noted to be goal-directed.  While the Veteran 
suffers nightmares and flashbacks, he has consistently been 
noted not to suffer from delusions, hallucinations, or other 
psychosis.  Although both suicidal thoughts without a plan 
and a history of getting into physical fights has been noted, 
the Veteran has never been noted to be a danger to himself or 
others, and the November 2007 QTC examiner specifically 
opined that the Veteran did not represent an acute threat to 
himself or to anybody else at the time.  The Veteran has 
never been noted to be unable to perform activities of daily 
living, his hygiene has been noted to be good, and he has 
never been found to be disoriented in any way.  Also, 
although the Veteran has complained of some memory loss, 
nothing approximating such severe memory loss as forgetting 
his own name or those of close relatives has ever been noted 
on examination or claimed by the Veteran.

Rather, the most severe manifestations of the Veteran's PTSD 
have most closely approximated the criteria for a 70 percent 
rating under DC 9411, which contemplates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
The Veteran has had severe depression, and some suicidal 
ideation.  He has also had impaired impulse control, 
unprovoked irritability, and periods of violence, which have 
included getting into physical fights and engaging in overly 
confrontational behavior.  His PTSD has also been productive 
of difficulty in adapting to stressful circumstances; it was 
noted on the November 2007 QTC examination that the Veteran 
became agitated, angry, and depressed when he was stressed.  
His PTSD has also been productive of significant difficulty 
in establishing and maintaining effective relationships; both 
the Veteran and his family have reported that he has had 
markedly diminished participation in external activities, and 
the Veteran's daughter has stated that her father and she 
were very distant, and that she hardly spoke to him or saw 
him.  

In short, the most severe manifestations of the Veteran's 
PTSD have approximated occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as some suicidal ideation, continuous depression affecting 
the ability to function effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and significant difficulty 
establishing and maintaining effective relationships.  Thus, 
the Board finds that the Veteran's PTSD has most closely 
approximates the criteria for a 70 percent disability rating 
under DC 9411.

The Board notes the Veteran's GAF scores on his August 2005 
and November 2007 VA examinations.  Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130; see also the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).

To the extent that the Veteran's GAF scores reflect moderate 
or serious symptoms such as panic attacks and suicidal 
ideation, such symptoms are contemplated in the criteria for 
a 70 percent disability rating under DC 9411.  Likewise, to 
the extent that the scores represent serious impairment in 
social and occupational functioning, the Board finds such 
serious impairment in functioning to be contemplated in a 70 
percent disability rating under DC 9411.

As the Veteran's PTSD more closely approximates the criteria 
for a 70 percent disability rating than those for a 100 
percent rating, a disability rating in excess of 70 percent 
must be denied.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of that discussed 
above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Earlier Effective Dates

After reviewing the record, the Board finds that the 
effective dates of the Veteran's 70 percent disability rating 
and TDIU should be February 2, 2005, but no earlier.

The February 2, 2005 VA treatment note indicates that the 
Veteran reported that his paranoia and anxiety had worsened, 
and that his depression was also worse.  The Board finds this 
treatment note to be an informal claim pursuant to the 
provisions of 38 C.F.R. § 3.157(b), which allow a VA 
treatment report to be accepted as a claim for increase for a 
service-connected disability.  Given the subsequent evidence, 
including the August 2005 and November 2007 QTC examinations, 
the Board finds the Veteran's assertions regarding the 
worsening of his symptoms to be credible, and finds that from 
that time the Veteran's PTSD approximated the criteria for a 
70 percent disability rating under DC 9411.  Furthermore, as 
the Veteran's PTSD was rated at 70 percent from that time, 
the Veteran met the schedular criteria for a TDIU under 38 
C.F.R. § 4.16(a) beginning February 2, 2005.  Again, given 
the subsequent evidence of record, the Board also finds that 
the Veteran was, as of that date, unable to secure and follow 
a substantially gainful occupation by reason of his service-
connected PTSD.  Thus, the effective dates of the Veteran's 
70 percent disability rating for PTSD and his TDIU should be 
February 2, 2005.  

The Board notes that the Veteran had been receiving treatment 
for his service-connected PTSD from the time of the previous 
September 23, 2004 rating decision, in which the RO assigned 
a disability rating for PTSD of 50 percent and denied a TDIU.  
However, even if the Board accepts any VA treatment report 
between September 23, 2004 and February 1, 2005 as a claim 
for increase for PTSD, the record does not reflect that 
entitlement to a 70 percent disability rating arose before 
February 2, 2005, or that a factually ascertainable increase 
in disability occurred within this period of time.  In this 
regard, the Board notes that VA treatment records dated 
between September 23, 2004 and February 1, 2005 indicate that 
the Veteran attended group therapy for veterans with severe 
and chronic PTSD, and that mental status examinations 
consistently revealed that the Veteran was anxious, had a 
depressed mood, and expressed no suicidal or homicidal plans 
although such thoughts were noted to be chronic and 
transitory.  He was also noted to complain of severely 
depressed mood, intrusive thoughts, social isolation, 
paranoid thinking, hypervigilance, broken sleep, 
irritability, poor memory, poor concentration, and decreased 
attention span.  However, all of this medical evidence, 
including all of these noted symptoms, were of record, 
including in VA treatment notes dated in December 2003, 
January 2004, and March 2004, and considered by the RO prior 
to the September 23, 2004 rating decision.  Moreover, the 
findings themselves do not establish entitlement to a 70 
percent disability rating under DC 9411.  These symptoms more 
closely approximated the criteria for 30 and 50 percent 
ratings under DC 9411, which include occupational and social 
impairment due to panic attacks more frequently than once a 
week, depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, impairment of short- and long-term memory, 
difficulty in establishing and maintaining effective work and 
social relationships, and disturbances of motivation and 
mood.  In short, between September 23, 2004 and February 1, 
2005, there was no indication that the Veteran's PTSD 
symptomatology had increased in severity or was of the 
severity contemplated by a 70 percent disability rating under 
DC 9411.  

The Board also recognizes the Veteran's assertions that the 
effective dates of his 70 percent rating and TDIU should be 
in 1998.  However, the Veteran's previous claims for an 
increased rating for PTSD and a TDIU were explicitly and 
finally adjudicated most recently on September 23, 2004.  
Thus, there can be no pending claims for these issues prior 
to September 23, 2004.  See 38 C.F.R. § 3.160(c); see also 
Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007).  As no 
claims prior to September 23, 2004 remained pending, there is 
no basis prior to that date for a disability rating in excess 
of 70 percent for PTSD or a TDIU.

Accordingly, effective dates of February 2, 2005, but no 
earlier, for a 70 percent disability rating for PTSD and a 
TDIU are warranted.


ORDER

A disability rating in excess of 70 percent for PTSD is 
denied.

An effective date of February 2, 2005, but no earlier, for a 
disability rating of 70 percent for PTSD is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

An effective date of February 2, 2005, but no earlier, for a 
TDIU is granted, subject to the law and regulations governing 
the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


